Citation Nr: 0611834	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-34 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
nonservice-connected death pension benefits in the amount of 
$3,830.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the surviving widow of the veteran who is 
reported to have had active service from June 1944 to June 
1946, and from October 1948 to September 1949.

Initially, the Board of Veterans' Appeals (Board) notes that 
while appellant's substantive appeal reflects that she 
requested a hearing before the Board, a handwritten note on 
March 2005 correspondence to appellant about a Board hearing 
scheduled for April 2005 reflects that appellant telephoned 
to cancel the hearing on the date of the hearing without 
explanation.  Therefore, the Board finds that a reasonable 
effort was made to afford appellant with her requested 
hearing, and that further efforts to provide her with a new 
hearing are not necessary.  

The Board further notes that statements from the veteran in 
September 2004 express some dissatisfaction with the validity 
of the total overpayment at issue, and the issue of whether 
the overpayment was properly created has not been developed 
for current appellate review.  However, as a result of the 
Board's decision to grant the appellant's request for waiver, 
the Board finds that remand for the regional office (RO)'s 
consideration of this threshold matter is also not necessary.  

Finally, the Board observes that a bank statement was 
provided by appellant in support of her claim in September 
2004 that was not initially reviewed by the RO.  In view of 
the decision to grant the claim on appeal, remand for the 
RO's review of this evidence is also not required.





FINDING OF FACT

It would be an undue financial hardship on appellant to repay 
the overpayment, there is some indication in the record that 
appellant may have taken on additional indebtedness in 
anticipation of a Department of Veterans Affairs (VA) pension 
benefit, and to require the appellant to repay the $3,830 
pension overpayment in these circumstances would arguably 
defeat the purpose of pension benefits.  


CONCLUSION OF LAW

Recovery of the overpayment of nonservice-connected death 
pension benefits would be against the principle of equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 
C.F.R. § 1.965 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that in the case of Barger v. 
Principi, 16 Vet. App. 132, 138 (2002), the United States 
Court of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") held that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), do not apply to chapter 53 waiver of recovery matters.  
Consequently, the Board finds that the VCAA is not applicable 
to this case.

The Board further notes that in determining that a waiver of 
the subject indebtedness was not warranted, the RO has 
specifically found that the veteran was free of fraud, 
misrepresentation or bad faith in this matter.

The Board also again observes that the issue of whether the 
indebtedness was properly created is currently not before the 
Board.  The sole issue on appeal is therefore whether equity 
and good conscience justifies a waiver of the subject 
overpayment.

In June 2003, the appellant was awarded nonservice-connected 
death pension benefits effective July 1, 2003.  

Appellant was further notified that as of July 1, 2004, 
appellant would no longer be eligible for benefits based on 
her projected annual income from Social Security.  Included 
within the notice was a statement that advised appellant that 
it was her responsibility to notify VA immediately if income 
was received from any source other than as currently 
reported.  

Thereafter, sometime in February 2004, appellant submitted 
eligibility verification information that indicated her 
receipt of wages in addition to Social Security benefits 
totalling $5,400 for the period of July 1, 2003 to December 
31, 2003, and projected annually between January 1, 2004 and 
December 31, 2004 in the amount of $10,800.

As a result of this information, a May 2004 notice from the 
RO advised appellant that her additional reported income 
since July 1, 2003 resulted in excessive income for 
nonservice-connected pension purposes, and that her pension 
was terminated, effective from July 1, 2003.

As the appellant had therefore received 10 monthly payments 
of $383 to which she was not entitled, an overpayment was 
created in the total amount of $3,830.

In June 2004, the appellant requested waiver of the subject 
overpayment, indicating that repayment of the indebtedness 
would be a financial hardship and that she was not at fault 
in the creation of the overpayment.  Attached was a financial 
status report that indicated monthly income of $1,570 and 
monthly expenses that totalled $1,105.  

Following the denial of her request for waiver by the RO in 
July 2004, the appellant filed a notice of disagreement with 
this determination that same month.  She also provided annual 
expense information that revealed over $4,000 in additional 
annual household and car expenses than had been reported in 
June 2004.

The additional household and car expenses result in increased 
monthly expenses of approximately $333, which, when added to 
previously reported monthly expenses and income, provides 
little, if any, excess income to repay the subject 
overpayment.


II.  Analysis

In determining whether recovery of an indebtedness from a 
claimant would be against equity and good conscience, the 
facts and circumstances in the particular case must be 
weighed carefully.  Different factors will enter into such a 
decision, such as the relative fault of the debtor, weighing 
such fault against any fault on the Government's part, 
whether there was unjust enrichment, whether there would be 
an undue financial hardship resulting from recovery of the 
overpayment, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized and whether the 
debtor relinquished a valuable right or changed position by 
reason of having relied upon the erroneous benefit.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965.

In this case, the record reflects that when the appellant was 
awarded nonservice-connected death pension in 2003, she was 
clearly advised of the need to advise VA of the receipt of 
additional income or changes in income previously reported.  
Therefore, although the Board appreciates that appellant 
claims to have erroneously concluded that her VA benefits 
would not change with her added income when Social Security 
benefits did not change, the Board does find at least some 
fault on the part of appellant for not advising VA as soon as 
she began to receive additional wages.

In addition, as was noted by the RO, appellant has also been 
enriched by benefits she was not entitled to receive.

On the other hand, however, with the additional monthly 
expenses reported in July 2004, the Board finds that monthly 
expenses now closely approximate income, and that this does 
indicate that it would be an undue financial hardship on 
appellant to repay the overpayment, especially where 
appellant, at age 76, has fewer options in the face of even 
minor financial difficulties.  In addition, there is some 
indication in the record that appellant may have taken on 
additional indebtedness in anticipation of a VA pension 
benefit, and to the extent VA pension benefits exist to 
provide an income supplement to veteran and their families 
with very limited financial resources, to require the 
appellant to repay the overpayment in these circumstances 
would arguably defeat the purpose of the benefits otherwise 
authorized.  

Therefore, as the Board finds the criteria in support of 
waiver to essentially balance with the criteria against the 
claim, the Board will give appellant the benefit of the 
doubt, and conclude that recovery of the overpayment of 
nonservice-connected death pension in the amount of $3,830 
would be against the principle of equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  It follows that 
favorable action in connection with the veteran's appeal for 
waiver of recovery of the overpayment is in order.  In 
reaching the decision in this case, the Board has resolved 
all doubt in favor of the appellant.  38 U.S.C.A. § 5107.




ORDER

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected death pension in the amount of $3,830 is 
granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


